MEMORANDUM**
California state prisoner William L. Stewart appeals pro se the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants denied him access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment on Stewart’s claim that prison officials did not timely mail his petition for writ of mandate to the California Supreme Court because the delay did not prevent the court from reaching the merits of his petition. See Lewis v. Casey, 518 U.S. 343, 349-56, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (prisoner must establish an actual injury to state a claim for violation of the right to access the courts).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *278courts of this circuit except as provided by Ninth Circuit Rule 36-3.